                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 18-cv-02621-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.
                                   9                                                         STRIKE IN PART; GRANTING
                                                                                             MOTIONS TO SEAL; GRANTING
                                  10     CHECK POINT SOFTWARE                                MOTION TO AMEND CLAIM
                                         TECHNOLOGIES, INC., et al.,                         CONSTRUCTION SCHEDULE
                                  11                    Defendants.                          Re: Dkt. Nos. 54, 55, 58, 60, 69, 75
                                  12
Northern District of California
 United States District Court




                                  13          This is a patent infringement action. Plaintiff Finjan, Inc. (“Finjan”) accuses defendant
                                  14   Check Point Software Technologies, Inc. and Check Point Software Technologies Ltd.
                                  15   (collectively “Check Point”) of directly and indirectly infringing on several of its patents related to
                                  16   cyber security. Complaint at ¶¶ 8-9 [Dkt. No. 1]. Check Point moves to strike a number of
                                  17   Finjan’s infringement contentions for violations of my Order Re Case Narrowing and
                                  18   Infringement Contentions (the “Narrowing Order”) [Dkt. No. 29] and the Patent Local Rules.
                                  19   Check Point’s Motion to Enforce Court Order and Strike Infringement Contentions (“Mot.”) [Dkt.
                                  20   No. 55]. The motion to strike is granted in part and Finjan must amend its infringement
                                  21   contentions.
                                  22                                             BACKGROUND
                                  23          After receiving briefing from the parties on how to manage this litigation in compliance
                                  24   with Federal Rule of Civil Procedure 1’s mandate of a “just, speedy, and inexpensive
                                  25   determination of this action,” I ordered Finjan to serve its infringement contentions under
                                  26   specifications that largely follow the provisions of this Court’s Patent Local Rules as well as the
                                  27   guidance provided in the 2013 Model Order. Narrowing Order. Finjan was instructed to “include
                                  28   pinpoint source code citations . . . accompanied by the document production required by Patent
                                   1   Local Rule 3-2” and to also:
                                                     (i) avoid open-ended citations to “exemplary” products and use of the
                                   2                 terms “such as” and “for example”; (ii) set forth any infringement
                                                     theories based on the doctrine of equivalents with limitation-by-
                                   3                 limitation analyses; and (iii) for any indirect theories of infringement,
                                                     identify the alleged direct infringement, the alleged acts of
                                   4                 inducement or contribution to that infringement, and the relationship
                                                     between them.
                                   5
                                       Id. at 2. On November 2, 2018, Finjan served its infringement contentions on Check Point. Mot.
                                   6
                                       at 1.
                                   7
                                               The infringement contentions consist of a cover pleading, a list of every instrumentality
                                   8
                                       that allegedly infringes, and thirty-four claim charts. The cover pleading provides information on
                                   9
                                       Finjan’s initial disclosure of asserted claims, infringement contentions, and document production
                                  10
                                       pursuant to Patent Local Rules 3-1 and 3-2. Plaintiff Finjan, Inc.’s Initial Disclosure of Asserted
                                  11
                                       Claims and Infringement Contentions and Document Production Pursuant to Patent Local Rules 3-
                                  12
Northern District of California




                                       1 and 3-2 (the “Initial Disclosures”), attached as Exhibit C to Declaration of Clement Roberts
 United States District Court




                                  13
                                       (“Roberts Decl.”) [Dkt. No. 55-21]. The instrumentality list sets forth every instrumentality made
                                  14
                                       by Check Point that allegedly infringes Finjan’s patents, divided into five product categories: (1)
                                  15
                                       Network Security Products, (2) Endpoint Enterprise Products, (3) Endpoint Consumer Products,
                                  16
                                       (4) Mobile Products, and (5) Cloud Services Products. Id. at Ex. A. Within each product
                                  17
                                       category, Finjan identified “Model/Product Identifiers” that include discrete software components
                                  18
                                       and what Check Point alleges are marketing terms, product bundles, and packages. Id. It accuses
                                  19
                                       42 discrete blades, software, components, and services. Declaration of Tamir Zegman (“Zegman
                                  20
                                       Decl.”) at ¶ 18 [Dkt. No. 55-2].
                                  21
                                               Finjan produced seven sets of claim charts (34 total), with one set for each patent asserted
                                  22
                                       in this case. Roberts Decl. at ¶¶ 9-10. Each set contains a chart for each allegedly infringing
                                  23
                                       product category mentioned above. Id. Each chart identifies elements of the patent, provides
                                  24
                                       some information about the location of that element within Check Point’s products using materials
                                  25
                                       found on Check Point’s website, and then references Check Point’s source code. Opposition at 3-
                                  26
                                       4 [Dkt No. 60-4]. Check Point notes that the source code citations largely overlap across all the
                                  27
                                       charts within a product category, regardless of which element or patent is being charted. Zegman
                                  28
                                                                                         2
                                   1   Decl. at ¶¶ 28-29.

                                   2           Check Point moves to strike a number of Finjan’s infringement contentions for violating

                                   3   the Narrowing Order and the Patent Local Rules because the contentions: (1) improperly combine

                                   4   multiple instrumentalities into a single claim chart; (2) fail to provide pinpoint source code

                                   5   citations to each accused instrumentality; (3) improperly use open-ended exemplary product

                                   6   definitions; (4) fail to provide its infringement theory with pinpoint citations sufficient to identify

                                   7   how each accused instrumentality infringes each claim element in each asserted patent; and (5)

                                   8   improperly accuse irrelevant instrumentalities and previously-unidentified instrumentalities

                                   9   without showing good cause. Mot. at 15-24. Taken together, Check Point contends that it is

                                  10   impossible to determine whether Finjan is accusing each product on a stand-alone basis or as part

                                  11   of a combination. Id. at 2-3. Check Point asks that I strike the 25 instrumentalities that lack

                                  12   source code citations and to require Finjan (i) to specify whether each remaining instrumentality is
Northern District of California
 United States District Court




                                  13   being accused alone or as part of a combination (and if so, to specify the combination) and (ii) to

                                  14   disclose its theories about how each source code citation satisfies each claim limitation for which

                                  15   it is cited. Id. at 16.

                                  16                                           LEGAL STANDARD

                                  17   Patent Local Rule 3-1 requires:

                                  18           [A] party claiming patent infringement shall serve on all parties a ‘Disclosure of
                                  19           Asserted Claims and Infringement Contentions[]’ . . . [which] shall contain the
                                               following information:
                                  20
                                               (a) Each claim of each patent in suit that is allegedly infringed by each opposing
                                  21           party, including for each claim the applicable statutory subsections of 35 U.S.C. §
                                               271 asserted;
                                  22

                                  23           (b) Separately for each asserted claim, each accused apparatus, product, device,
                                               process, method, act, or other instrumentality (“Accused Instrumentality”) of each
                                  24           opposing party of which the party is aware. This identification shall be as specific
                                               as possible. Each product, device, and apparatus shall be identified by name or
                                  25           model number, if known. Each method or process shall be identified by name, if
                                               known, or by any product, device, or apparatus which, when used, allegedly results
                                  26
                                               in the practice of the claimed method or process;
                                  27
                                               (c) A chart identifying specifically where each limitation of each asserted claim is
                                  28           found within each Accused Instrumentality, including for each limitation that such
                                                                                          3
                                                party contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s),
                                   1            act(s), or material(s) in the Accused Instrumentality that performs the claimed
                                   2            function.

                                   3            (d) For each claim which is alleged to have been indirectly infringed, an
                                                identification of any direct infringement and a description of the acts of the alleged
                                   4            indirect infringer that contribute to or are inducing that direct infringement. Insofar
                                                as alleged direct infringement is based on joint acts of multiple parties, the role of
                                   5
                                                each such party in the direct infringement must be described.
                                   6
                                                (e) Whether each limitation of each asserted claim is alleged to be literally present
                                   7            or present under the doctrine of equivalents in the Accused Instrumentality.

                                   8
                                       “The overriding principle of the Patent Local Rules is that they are designed [to] make the parties
                                   9
                                       more efficient, to streamline the litigation process, and to articulate with specificity the claims and
                                  10
                                       theory of a plaintiff’s infringement claims.” Bender v. Maxim Integrated Prods., No. 09-cv-
                                  11
                                       01152-SI, 2010 WL 1135762, at *2 (N.D. Cal. Mar. 22, 2010) (alteration in original) (internal
                                  12
Northern District of California




                                       citation omitted). Patent Local Rule 3-1 is intended to require the plaintiff “to crystallize its
 United States District Court




                                  13
                                       theories of the case early in the litigation and to adhere to those theories once disclosed.” Bender
                                  14
                                       v. Advanced Micro Devices, Inc., No. 09-cv-1149-EMC, 2010 WL 363341, at *1 (N.D. Cal. Feb.
                                  15
                                       1, 2010). It “takes the place of a series of interrogatories that defendants would likely have
                                  16
                                       propounded had the patent local rules not provided for streamlined discovery.” Network Caching
                                  17
                                       Tech., LLC v. Novell, Inc., No. 01-cv-2079-VRW, 2002 WL 32126128, at *4 (N.D. Cal. Aug. 13,
                                  18
                                       2002).
                                  19
                                                “[A]ll courts agree that the degree of specificity under Local Rule 3-1 must be sufficient to
                                  20
                                       provide reasonable notice to the defendant why the plaintiff believes it has a ‘reasonable chance of
                                  21
                                       proving infringement.’” Shared Memory Graphics LLC v. Apple, Inc., 812 F. Supp. 2d 1022,
                                  22
                                       1025 (N.D. Cal. 2010) (quoting View Eng’g, Inc. v. Robotic Vision Sys., Inc., 208 F.3d 981, 986
                                  23
                                       (Fed. Cir. 2000)). The local rules do not “require the disclosure of specific evidence nor do they
                                  24
                                       require a plaintiff to prove its infringement case . . . a patentee must nevertheless disclose what in
                                  25
                                       each accused instrumentality it contends practices each and every limitation of each asserted claim
                                  26
                                       to the extent appropriate information is reasonably available to it.” DCG Sys. v. Checkpoint
                                  27
                                       Techs., LLC, No. 11-cv-03792-PSG, 2012 WL 1309161, at *2 (N.D. Cal. Apr. 16, 2012).
                                  28
                                                                                           4
                                   1                                               DISCUSSION

                                   2   I.     MOTION TO STRIKE

                                   3          A.      Use of Group Charts

                                   4          Check Point argues that Finjan’s grouping of the instrumentalities into five groups of

                                   5   products was improper. Mot. at 6-10. Instead, Finjan should have charted the 36 instrumentalities

                                   6   identified by it in a communication to Check Point pursuant to the Narrowing Order because many

                                   7   of the products now contained in the Infringement Contentions are actually marketing terms,

                                   8   packages of products, or broad product categories. Id.; Finjan-Check Point – Identification Email

                                   9   (“Identification Email”) attached as Ex. A to Roberts Decl. [Dkt. No. 55-19]. According to Check

                                  10   Point, rather than organize its charts to accuse the specific software or instrumentalities listed in

                                  11   the Identification Email, Finjan has instead added previously unidentified software, physical

                                  12   appliances, unspecified servers and devices that might interact with them, and a variety of
Northern District of California
 United States District Court




                                  13   overarching marketing terms and general “technologies” that it has then grouped to assert that

                                  14   some or all of these things infringe in one or more unspecified combinations. Id. at 8; Initial

                                  15   Disclosure.

                                  16          Patent Local Rule 3-1(c) requires an accusing party to provide “[a] chart identifying

                                  17   specifically where each limitation of each asserted claim is found within each Accused

                                  18   Instrumentality.” Patent L. R. 3-1(c). The accusing party “must compare an accused product to its

                                  19   patents on a claim by claim, element by element basis for at least one of each defendant’s

                                  20   products.” Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-05808-HSG, 2015 WL 1517920, at *2

                                  21   (N.D. Cal. Apr. 2, 2015). While under certain circumstances a plaintiff may use a single chart to

                                  22   chart a number of representative products, plaintiff must still, at a minimum, “chart a single

                                  23   product against all elements.” Cap Co. v. McAfee, Inc., No. 14-cv-05068-JD, 2015 WL 4734951,

                                  24   at 2* (N.D. Cal. Aug. 10, 2015). A plaintiff does not satisfy this requirement by “mixing and

                                  25   matching between different accused products” in its claim charts, as “[i]nfringement cannot be

                                  26   shown by a muddled hash of elements from different products.” Id. Combination claim charts

                                  27   (whereby the party asserting infringement describes how multiple products infringe the asserted

                                  28   patent(s) in a single chart) can provide the required specificity under Patent Local Rule 3–1(c), if
                                                                                          5
                                   1   each accused product allegedly infringes in the same way. See Creagri, Inc. v. Pinnaclife Inc.,

                                   2   LLC, No. 11-cv-06635-LHK-PSG, 2012 WL 5389775, at *3 (N.D. Cal. Nov. 2, 2012) (finding a

                                   3   single claim chart for multiple accused products sufficient where the plaintiff specified that each

                                   4   product contained the same chemical compound, which plaintiff asserted was the infringing

                                   5   element of each of the identified products).

                                   6           Using Check Point’s Network Security group as an example, in its Identification Email

                                   7   Finjan accused eleven Network Security Blades. Mot. at 7; Identification Email. But in its Initial

                                   8   Disclosure and Infringement Contentions, Finjan identified what Check Point argues are eight

                                   9   products, two technologies used by the eight products, twelve blades, nearly 100 devices, types of

                                  10   devices, and “virtual devices” that allegedly use some unspecified combination of the above

                                  11   “technologies” and blades, and two open ended catch-all categories consisting of “all supporting

                                  12   servers, cloud infrastructure, feeds, or other component utilized for the above features” and “those
Northern District of California
 United States District Court




                                  13   releases supported by R76 and later.” Id. at 7-8. Check Point’s Senior Architect Tamir Zegman

                                  14   has submitted a declaration that the various network security blades are modular software

                                  15   programs that are sold in various bundles and marketed with names such as “Next Generation

                                  16   Threat Prevention” and “Threat Prevention & Sandblast.” Zegman Decl. at ¶ 4. As the products

                                  17   named by Finjan are bundles and packages of specific blades (in the Network Security Products

                                  18   context) or other software, Check Point argues that it would crystalize Finjan’s infringement

                                  19   contentions to organize its charts by the instrumentalities listed in its Initial Disclosure that

                                  20   allegedly infringe on its patents rather than the current mashup of instrumentalities, bundles, and

                                  21   packages represented by Check Point’s marketing terms. Reply [Dkt. No. 69-4] at 1-2.

                                  22           In opposition, Finjan contends that its groupings are proper because the accused products

                                  23   contain common infringing components, such as common accused engines or features, and

                                  24   consequently infringe in the same way. Oppo. at 15. Finjan cites Finjan, Inc. v. Symantec Corp.,

                                  25   No. 14-cv-02998-HSG (N.D. Cal. Feb. 15, 2017) but as there was no written order in that case, it

                                  26   is of little persuasive value here. It argues that its groupings are warranted because Check Point

                                  27   groups its products differently on its website and at the source code level. Id. It also characterizes

                                  28   Check Point’s arguments about the network blades as a red herring because they are bundled
                                                                                           6
                                   1   together, share source code modules, and run on the same engine and that Check Point’s citation

                                   2   to Geovector Corp. v. Samsung Elecs. Co., No. 16-cv-02463-WHO, 2017 WL 76950, at *4 (N.D.

                                   3   Cal. Jan. 9, 2017) and Advanced Micro Devices, Inc., 2010 WL 363341, at *1-2 are inapposite;

                                   4   while these two cases may not be factually analogous in a way that is helpful to Check Point’s

                                   5   argument, neither do they support Finjan’s current groupings.

                                   6          I find that Check Point’s request that Finjan organize its infringement contentions by the

                                   7   underlying instrumentalities will assist both the parties and me in determining precisely how

                                   8   Check Point’s products do or do not infringe on Finjan’s patents and will aid Finjan’s efforts to

                                   9   provide specific source code citations. I expect that requiring the infringement contentions to be

                                  10   organized in this way will cure the source code citation deficiencies as identified by Check

                                  11   Point—as I discuss below, that the underlying instrumentalities might share source code modules

                                  12   or run on the same engine does not relieve Finjan of its duty to cite to the source code with
Northern District of California
 United States District Court




                                  13   specificity. Appendix A to Mot. [Dkt. No. 55-1]. If Finjan believes that Check Point’s

                                  14   underlying instrumentalities infringe in combination, Finjan must specify the combination. It may

                                  15   be true that Check Point sells its products to consumers in bundles, but it will streamline this

                                  16   litigation to determine which components of each bundle infringe.

                                  17          This direction does not prejudice Finjan. If one of Check Point’s instrumentalities is found

                                  18   to be infringing, it should be relatively simple to determine what products and bundles the

                                  19   instrumentality was included in and to calculate damages from there. This approach is consistent

                                  20   with the purpose of Patent Local Rules to make the litigation process more efficient and discovery

                                  21   more streamlined. Maxim Integrated Prods., 2010 WL 1135762, at *2; Advanced Micro Devices,

                                  22   Inc., 2010 WL 363341, at *1.

                                  23          B.      Pinpoint Source Code Citations

                                  24          Pursuant to my Narrowing Order, Finjan is required to serve its Infringement Contentions

                                  25   with pinpoint source code citations. Narrowing Order at 2. Check Point complains that Finjan’s

                                  26   source code citations are inadequate and violate my Narrowing Order and the Patent Local

                                  27   Rules. Mot. at 16-18, 19-23. In particular, Check Point contends that Finjan fails to provide

                                  28   source code citations for 25 out of 42 accused instrumentalities, cites to sets of source code
                                                                                         7
                                   1   organized under vague functional headers that could point to multiple instrumentalities, provides

                                   2   no information or explanation as to how the code relates to specific limitation language, and cites

                                   3   the same sets of source code repeatedly across different asserted claims and patents. Id. Because

                                   4   of these deficiencies, Check Point argues, it is impossible to tell what Finjan’s infringement theory

                                   5   is or which citations Finjan intends to rely on for each limitation. Id. at 19-20.

                                   6          In opposition, Finjan contends that its infringement contentions are sufficient to disclose its

                                   7   infringement theories because it provides an overall infringement analysis that includes both

                                   8   source code citations and public information, such as marketing literature and website screenshots

                                   9   that explain how Check Point’s products work. Oppo. at 16-23. Finjan states that the structure

                                  10   and organization of Check Point’s source code appears to limit Finjan’s ability to map source code

                                  11   packages to specific instrumentalities. Id. It argues that it has provided the required source code,

                                  12   that Check Point’s argument has no basis, and that it is not required to provide source code
Northern District of California
 United States District Court




                                  13   citations for every single feature of every claim element. Id. Finally, Finjan explains that the

                                  14   same source code is cited across multiple charts because of similarities in the claim language,

                                  15   accused technologies and underlying source code. Id.

                                  16          Patent Local Rule 3-1(c) requires plaintiff to provide a chart “identifying specifically

                                  17   where and how each limitation of each asserted claim is found within each Accused

                                  18   Instrumentality[.]” The purpose of Rule 3-1 is “to require a plaintiff to crystalize its theory of the

                                  19   case and patent claims.” InterTrust Tech. Corp. v. Microsoft Corp., 2003 WL 23120174, at *8

                                  20   (C.D. Cal. Dec. 1, 2003). “At the Patent Local Rule 3-1 Disclosure stage, a plaintiff must put

                                  21   forth information so specific that either reverse engineering or its equivalent is required.” Id. at

                                  22   *3. This burden cannot be met simply by parroting claim language or through reference

                                  23   screenshots or website content. See Digital Reg of Texas, LLC v. Adobe Systems Inc., No. CV 12-

                                  24   01971-CW (KAW), 2013 WL 3361241, *4 (N.D. Cal. Jul. 3, 2013) (infringement contentions that

                                  25   “parrot” claim language and “incorporate [] screen slots in lieu of explanatory text” are improper

                                  26   because they leave defendants “to guess what particular system (or aspect of a particular system)

                                  27   [the patentee] is accusing of meeting each limitation.”). Where the accused instrumentality

                                  28   includes computer software based upon source code made available to the patentee, the patentee
                                                                                          8
                                   1   must provide "pinpoint citations" to the code identifying the location of each limitation. See Big

                                   2   Baboon Corp. v. Dell, Inc., 723 F.Supp.2d 1224, 1228 (C.D. Cal. 2010).

                                   3           Finjan’s pinpoint source code citations, even viewed along with the public information

                                   4   cited, do not meet the required level of specificity, particularly to “where and how each limitation

                                   5   of each asserted claim is found within each Accused Instrumentality” as required by the Patent

                                   6   Local Rules. Check Point correctly notes that under each claim limitation, Finjan cites multiple

                                   7   sets of source code, often with little or no explanation for which set of citations relate to the

                                   8   relevant claim limitation. For example, in Finjan’s claim chart for the U.S. 7,418,731 Patent

                                   9   (“’731 patent”) against the “Network Security Products”, Finjan cites to anywhere between 12-38

                                  10   sets of source code for each claim limitation. Zegman Decl. at ¶ 28; Roberts Decl. Ex. G. Each

                                  11   set has only a vague functional header, such as “[t]hese files implement a Database schema

                                  12   manager.” Roberts Decl. Ex. G, at 198-211. Most (if not all) of the set headers are not tethered to
Northern District of California
 United States District Court




                                  13   the actual language used in the claim limitation and do not explain how any particular set of

                                  14   source code practices the asserted claim limitation. Kinglite Holdings Inc. v. Micro-Star Int'l Co.,

                                  15   No. 14-cv-03009, 2016 WL 6762573, at *3 (C.D. Cal. June 15, 2016) (requiring citation to source

                                  16   code that practices claim element).

                                  17           Contrary to Finjan’s assertions, the public information does not help map Finjan’s source

                                  18   code citations to a claim limitation nor assist the reader in understanding Finjan’s infringement

                                  19   theories. The public information is largely comprised of generic marketing materials and

                                  20   screenshots of the type routinely rejected by courts in this district. Proofpoint, 2015 WL 1517920,

                                  21   at *6 (finding generic marketing literature and screenshots with no explanation do not meet the

                                  22   level of specificity required by the Patent Local Rules). Further, Finjan simply parrots claim

                                  23   language without identifying any particular supporting language in its sources or linking the cited

                                  24   sources to particular source code. For example, Finjan cites twenty pages of screenshots and

                                  25   asserts that virtually every product in each screenshot meets the claim limitation. Roberts Decl.

                                  26   Ex. G. at 179-198. This does not rise to the specificity required by the Patent Local Rules. See

                                  27   Pat. L.R. 3-1(c) (requiring the patentee to identify “the structure(s), act(s), or material(s) in the

                                  28   Accused Instrumentality that performs the claimed function); see also Digital Reg of Texas, 2013
                                                                                           9
                                   1   WL 3361241 at *4. If the cited materials contain information necessary to understand Finjan’s

                                   2   infringement theories, Finjan must identify the particular supporting language in those sources and

                                   3   explain how that language fits into Finjan’s theory of infringement. Proofpoint, 2015 WL

                                   4   1517920 at *6.

                                   5           The Claim Chart for limitation 1b of the ‘731 Patent on Check Point’s “Network Security

                                   6   Products” is illustrative. It discloses:

                                   7                    [A] scanner for scanning incoming files from the Internet and deriving
                                                        security profiles for the incoming files, wherein each of the security
                                   8                    profiles comprises a list of computer commands that a corresponding
                                                        one of the incoming files is programmed to perform.
                                   9
                                       Roberts Decl. Ex. G at 28.
                                  10
                                               To satisfy my Narrowing Order and Patent Local Rule 3-1(c), Finjan was required to
                                  11
                                       identify what structure, act, or material in the “Network Security Products” infringes each claim
                                  12
Northern District of California




                                       limitation and to provide pinpoint source code citations that practice the claim limitation. Finjan
 United States District Court




                                  13
                                       states that Claim 1b requires multiple components to practice its scanning function, such as
                                  14
                                       “obtaining files,” “analyzing files,” and “generating reports or security profiles.” Oppo. at 21-22.
                                  15
                                       Assuming this is true, Finjan would be required to identify what source code is “obtaining files,”
                                  16
                                       “analyzing files,” and “generating reports or security profiles” in the allegedly infringing Network
                                  17
                                       Security Products, yet Finjan’s chart identifies none of these things. The words “obtaining files,”
                                  18
                                       “analyzing files,” and “generating reports or security profiles” do not appear at all. Roberts Decl.
                                  19
                                       Ex. G at 59-72. The marketing materials and screenshots Finjan cites only describe how the
                                  20
                                       Network Security Products work in a general sense and virtually “parrot” the claim language,
                                  21
                                       without tying it to any source code citations or specific information in those screenshots that
                                  22
                                       match the specific claim components identified in Claim 1b1. Id. at 28-59.
                                  23
                                               Finjan’s theory of infringement as to each specific component of Claim 1b may be hidden
                                  24

                                  25
                                       1
                                  26     For example, Finjan’s public information recites: “The images below show that the Anti-Spam &
                                       Email Security software blade also checks for malwares which involves scanning incoming files
                                  27   from the Internet and deriving security profiles for the incoming files, wherein each of the security
                                       profiles comprises a list of computer commands.” Roberts Decl. Ex. G at 45. (internal quotation
                                  28   marks omitted).

                                                                                         10
                                   1   somewhere in those screenshots and sets of source code, but it is not readily apparent it its current

                                   2   state. It is Finjan’s obligation to identify the particular claim components in each claim, map

                                   3   those components onto the features of the allegedly infringing products, and pinpoint cite source

                                   4   code that practices that component. See Shared Memory Graphics, 821 F. Supp. 2d at 1025;

                                   5   Proofpoint, 2015 WL 1517920 at *7; Kinglite Holdings, 2016 WL 6762573, at *3.2

                                   6          Even more troublingly, many of the same sets of source code within the same product

                                   7   category are cited across different claims of different patents. Finjan explains that the same source

                                   8   code is cited across multiple charts because the accused technologies and the underlying source

                                   9   code are the same and the claim languages are similar. Oppo. at 16-23. This does not help.

                                  10   Finjan cites to the same sets of source code for different claims. It is not clear how source code to

                                  11   “implement a TE add file tool” meets both claim limitations as a “computer gateway for an

                                  12   intranet of computers” and “retrieving a requested file from the Internet.” Roberts Decl. Ex. G at
Northern District of California
 United States District Court




                                  13   1-27, 178-211. Moreover, if Finjan believes that the shared source code meets the claim

                                  14   limitation, it is obligated to say so explicitly in its infringement contentions. Neither Check Point

                                  15   nor I should be required to guess which part of the source code citations (either shared or not

                                  16   shared) allegedly infringe each claim element. See Digital Reg of Texas, 2013 WL 3361241 at *4.

                                  17          Finjan argues that Check Point failed to produce internal technical documents which

                                  18   limited its ability to map source code packages to specific instrumentality. Oppo. at 17-18. The

                                  19   argument is not well-taken. On October 29, 2018, two days before the deadline to serve its

                                  20   infringement contentions, Finjan requested production of documents it identified on Check Point’s

                                  21   source code computer. Roberts Decl. Ex. B. While it is not clear whether Finjan had access to

                                  22   those technical documents on the source code computer, Finjan did not move to compel or ask for

                                  23   additional time to prepare its infringement contentions. If the technical documents are critical for

                                  24   Finjan to provide adequate pinpoint source code citations, it should not have waited so long to

                                  25   request them. Finjan had raised the same argument in other cases in this district to excuse its

                                  26   failure to serve compliant infringement contentions. See Finjan Inc. v. Sophos, Inc., No. 14-cv-

                                  27
                                       2
                                  28    Finjan also attempts to bolster its contentions by citing to the claim chart for Claim 1b of Patent
                                       No. 6,154,844. That claim chart is deficient for the same reason.
                                                                                         11
                                   1   01197-WHO, 2015 WL 5012679, at *2 (N.D. Cal. Aug. 24, 2015); Proofpoint, 2015 WL 1517920

                                   2   at *5. This raises doubts as to whether the requested technical documents would allow Finjan to

                                   3   provide adequate source code citations. To the extent that this is in actuality a discovery dispute,

                                   4   Finjan should have followed the procedures outlined in my Standing Order for Civil Cases.

                                   5          Next, Finjan contends that it has complied with Patent Local Rules because it made a good

                                   6   faith effort to provide the most relevant citations possible given the information that was available

                                   7   to it and it is not required to provide source code citations of every single feature for every claim

                                   8   element. Oppo. at 19-20. To support its position, Finjan cites to Adobe Systems Incorporated v.

                                   9   Wowza Media Systems, No. 11-cv-02243-JST, 2014 WL 709865, at *16 (N.D. Cal. Feb. 23,

                                  10   2014). Adobe is clearly distinguishable as in that case the court held that the plaintiff was not

                                  11   required to “list every bit of WMS source code that supports it” because the plaintiff had already

                                  12   adequately disclosed its infringement theory. Id. Here, Finjan has not yet adequately disclosed its
Northern District of California
 United States District Court




                                  13   infringement theories. I agree with Check Point that the way Finjan frames its source code

                                  14   citations creates incalculable alternatives of infringement theories and it is next to impossible to

                                  15   know what its infringement theories are. See Order Granting Motion to Enforce Order on Motion

                                  16   to Compel; Vacating Order to Show Cause; and Granting Motion to Enlarge Deadlines at 4,

                                  17   Finjan Inc. v. Zscaler, Inc., No.17-cv-06946-JST (N.D. Cal. Jan. 28, 2019) (ECF. No. 110)

                                  18   (finding Finjan failed to crystallize its theories when its infringement contentions set forth an

                                  19   incalculable combination of infringement theories).

                                  20          Finjan must provide pinpoint source code citations that show the “where and how each

                                  21   limitation of each asserted claim is found within each Accused Instrumentality” as required by the

                                  22   Patent Local Rules.

                                  23          C.      Open-Ended Contentions

                                  24          Check Point argues that Finjan’s Infringement Contentions contain open-ended citations to

                                  25   exemplary products in violation of my Narrowing Order. Mot. at 18. As an example, Check Point

                                  26   cites to a statement from Finjan’s Initial Disclosure that the accused products include “all

                                  27   supporting servers, cloud infrastructure, feeds, or other component [sic] utilized for the above

                                  28   features,” “those releases supported by R76 and later (including R76, R77, R78, R79, R80).” Id.
                                                                                         12
                                   1   citing Initial Disclosures at 4-5, Ex. A. Check Point also cites to the following paragraph:

                                   2                  The Appendices are incorporated by reference as if fully set forth
                                                      herein. Any citations included in the Appendices are exemplary. In
                                   3                  the attached Appendices, Finjan has subdivided each Asserted Claim
                                                      to explain where the respective Accused Instrumentalities and other
                                   4                  products/services meet each claim element. The subdivisions in the
                                                      Appendices are not to be taken as an indication of the boundaries of
                                   5                  claim elements with respect to doctrine of equivalents, or any other
                                                      issue. Additionally, the Accused Instrumentalities and Defendant’s
                                   6                  other products/services may infringe the Asserted Claims in multiple
                                                      ways.
                                   7
                                       Reply citing Initial Disclosures at 4-5. Check Point contends that this paragraph shows that Finjan
                                   8
                                       is stating that the infringement theories in its contentions are exemplary and non-limiting Id.
                                   9
                                              Finjan responds that Check Point mischaracterizes its Initial Disclosures and that it has
                                  10
                                       identified a finite list of products which leaves no room for ambiguity. Oppo. at 11-13. It argues
                                  11
                                       that Check Point’s example on the different releases (R76, R77, etc.) is not open ended because it
                                  12
Northern District of California




                                       shows that all versions of the product, from R76 on, include the accused functionality and that the
 United States District Court




                                  13
                                       “all supporting servers” language is not a place holder for additional products but rather serves as
                                  14
                                       a clarification that the accused product includes functionality that utilizes Check Point’s cloud
                                  15
                                       services. Id. For example, Finjan states, Check Point’s products may send files to its servers in
                                  16
                                       the cloud for scanning as part of the product’s built-in functionality, and that these servers are
                                  17
                                       properly understood to be part of the product. Id. Finjan also contends that the above paragraph
                                  18
                                       speaks only to how the claim language is divided into different rows in the charts, and that this
                                  19
                                       division is not an admission as to how an element must be divided. Id. It asserts that its statement
                                  20
                                       that “[a]ny citations in the Appendices are exemplary” means only that Finjan is not citing every
                                  21
                                       piece of evidence that could support its position. Id.
                                  22
                                              Check Point is correct that the portions of the Initial disclosures that refer to the release
                                  23
                                       versions are ambiguous. It is unclear which releases apply to which products given the
                                  24
                                       voluminous lists provided by Finjan. Initial Disclosures Ex. A. I am less concerned though, with
                                  25
                                       the language in the definition on the “supporting servers, cloud infrastructure, feeds, or other
                                  26
                                       component” because Finjan is required to point to the relevant source code that would allow the
                                  27
                                       allegedly infringing product to, as in Finjan’s example, send files to the cloud. While this
                                  28
                                                                                         13
                                   1   language could be more specific, it does not lessen Finjan’s responsibilities to cite to the relevant

                                   2   source code with specificity in order to crystalize its claims under the Patent Local Rules and my

                                   3   Narrowing Order. With regard to Finjan’s explanation for the above quoted paragraph, Finjan will

                                   4   be held to its statement that it does not interpret this language to reserve any otherwise undisclosed

                                   5   theories of infringement.

                                   6          D.      Previously-Unidentified Instrumentalities

                                   7          Check Point argues that Finjan has added 16 instrumentalities to its infringement

                                   8   contentions that violate my Narrowing Order because they were not initially listed in Finjan’s

                                   9   Identification Email. Mot. at 24-25. The Narrowing Order states that “Finjan may, after

                                  10   substantive discovery commences, amend the Identification to allege infringement by additional

                                  11   Check Point products for good cause shown.” Narrowing Order at 1. The Identification Email

                                  12   identified 36 products but of those 36, only 26 were accused in Finjan’s Infringement Contentions.
Northern District of California
 United States District Court




                                  13   Identification Email at 1-2; Initial Disclosures Ex. A; Roberts Decl. at ¶ 8. To the 26 previously

                                  14   accused instrumentalities, Finjan has added 16 previously-unidentified instrumentalities. Id.

                                  15   Check Point states that Finjan has failed to cite to source code for 14 of the 16 previously-

                                  16   unidentified instrumentalities even though Check Point produced the source code for all 16 of

                                  17   them. Zegman Decl. at ¶ 8. Check Point asks that I strike the infringement contentions that lack

                                  18   adequate source code. Mot. at 16. Finjan states that it relied on an incomplete list provided by

                                  19   Check Point, and that these products are combinations of the products that Check Point had

                                  20   already identified. Oppo. at 14 n.4.

                                  21          Finjan failed to comply with my Narrowing Order by not showing good cause for the

                                  22   addition of the previously-unidentified instrumentalities in its Identification Email. However, it

                                  23   may add the previously-unidentified instrumentalities to the extent that they are consistent with

                                  24   this order’s guidance on how Finjan must structure its claim charts and with the required pinpoint

                                  25   source code citations.

                                  26   II.    RELIEF SOUGHT

                                  27          E.      Motion to Strike

                                  28          In this district, motions to strike initial infringement contentions are frequently treated as
                                                                                         14
                                   1   motions to compel amendment of the infringement contentions. FusionArc, Inc. v. Solidus

                                   2   Networks, Inc., No. 06-cv-06760 RMW (RS), 2007 WL 1052900, at *2 (N.D. Cal. Apr. 5, 2007)

                                   3   (“Case precedent recognizes such ‘motions to strike’ as requests that plaintiffs be compelled to

                                   4   amend their preliminary contentions to provide additional information.”); Blue Spike v. Adobe

                                   5   Sys., 14-cv-01647-YGR (JSC), 2015 WL 335842, at *4 (N.D. Cal. Jan. 26, 2015) (“Where

                                   6   appropriate, courts treat a motion to strike as a motion to compel amendment to include additional

                                   7   information infringement contentions.”). Here, Check Point seeks to strike Finjan’s infringement

                                   8   contentions that violate the Narrowing Order and Patent Local Rules and to allow Finjan to amend

                                   9   only the 17 instrumentalities for which it provided source code. Mot. at 16, 25.

                                  10           “Striking a patentee’s infringement contentions is a severe sanction that should be used

                                  11   sparingly and only for good cause.” Proofpoint, 2015 WL 1517920 at *12. While some courts

                                  12   have required a party asserting infringement to show good cause before being granted leave to
Northern District of California
 United States District Court




                                  13   amend initial contentions, many simply compel the asserting party to file compliant infringement

                                  14   contentions. Compare Theranos, Inc. v. Fuisz Pharma LLC, No. 11-cv-05236-YGR, 2012 WL

                                  15   6000798, at *6 (N.D. Cal. Nov. 30, 2012) (striking infringement contentions without leave where

                                  16   asserting party made only vague allegations “on information and belief” and implicitly conceded

                                  17   that it did not have any additional factual support for its claims), with Bender v. Maxim Integrated

                                  18   Prods., 2010 WL 1135762, at *1 (denying motion to strike and granting motion to compel

                                  19   infringement contentions that comply with Patent Local Rule 3-1). This is the first time Check

                                  20   Point has moved to strike Finjan’s infringement contentions, and although the contentions are

                                  21   clearly deficient, it appears that Finjan may be able to remedy many of the identified issues with

                                  22   amendment. Striking Finjan’s infringement contentions with prejudice is not warranted at this

                                  23   time.

                                  24           Finjan is ordered to serve Amended Infringement Contentions, subject to the guidance of

                                  25   this order and in compliance with the Patent Local Rules by April 1, 2019.

                                  26           F.     Amendment of Claim Construction Schedule

                                  27           Check Point has moved to amend the claim construction schedule and extend the deadlines

                                  28   previously set in my Narrowing Order by 60 days. [Dkt. No. 58]. Check Point argues that the
                                                                                        15
                                   1   complexity of claim construction will be reduced if its Motion to Strike is granted. Finjan

                                   2   opposes, stating that Check Point cannot show any deficiencies because its motion to strike has

                                   3   not been heard, the motion to strike lacks merit, and that delay would prejudice Finjan. [Dkt. No.

                                   4   59].

                                   5          As the Check Point’s motion to strike has been heard and granted in part, I also grant its

                                   6   motion to amend the claim construction schedule. See O2 Micro Int'l Ltd. v. Monolithic Power

                                   7   Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006) (citing Atmel Corp. v. Info. Storage Devices, Inc.,

                                   8   No. 95-cv-1987 FMS, 1998 WL 775115, at *2 (N.D. Cal. 1998) (requiring a party to produce

                                   9   infringement contentions is designed specifically “to require parties to crystallize their theories of

                                  10   the case early in the litigation so as to prevent the shifting sands approach to claim construction.”)

                                  11   (internal quotation marks omitted). As discussed at the hearing, the claim construction schedule is

                                  12   extended by 45 days.
Northern District of California
 United States District Court




                                  13          The former claim construction schedule and the amended schedule is listed below.

                                  14    Event                         Former Deadline                          Amended Deadline
                                        Date to Serve Amended
                                  15                                  N/A                                      April 1, 2019
                                        Infringement Contentions
                                  16    Responsive Damage Contentions No later than 30 days after              April 15, 2019
                                                                      service of the Damages
                                  17                                  Contentions
                                        Claim Construction Discovery  March 11, 2019                           April 25, 2019
                                  18    Cut-Off
                                  19    Plaintiff’s Opening Claim     March 25, 2019                           May 9, 2019
                                        Construction
                                  20    Brief
                                        Defendants’ Responsive Claim  April 8, 2019                            May 23, 2019
                                  21    Construction Brief
                                        Plaintiff’s Reply Claim       April 15, 2019                           May 30, 2019
                                  22
                                        Construction Brief
                                  23    Tutorial                      April 26, 2019, at 10:00 a.m.            June 14, 2019 at 10:00
                                                                                                               a.m.
                                  24    Claim Construction Hearing           May 3, 2019, at 10:00 a.m.        June 21, 2019 at 10:00
                                                                                                               a.m.
                                  25
                                       III.   ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                  26
                                              The parties filed four administrative motions to file under seal in conjunction with the
                                  27
                                       motion to strike. [Dkt. Nos. 54, 60, 69, 75].
                                  28
                                                                                         16
                                   1          On January 3, 2019, Check Point moved to seal a number of attachments to its motion to

                                   2   strike reflecting and related to its “highly-confidential, commercially-sensitive, and proprietary

                                   3   trade secret source code that is not publicly-known and would cause Check Point significant

                                   4   competitive harm should it be made public.” [Dkt. No. 54]. Check Point also states that “given

                                   5   the nature of the products at issue (network and computer security products), disclosure of the

                                   6   information in these documents could compromise the security of computers and networks

                                   7   protected by such products.” Id. at 2. On January 17, 2019, Finjan moved to seal portions of its

                                   8   Opposition and the Declaration of Linjun Xu, as well as the exhibits constituting the infringement

                                   9   contention tables pursuant to Check Point’s identification of its confidential source code. [Dkt.

                                  10   No. 60]. Check Point then moved to file portions of its Reply, Amended Reply, and the

                                  11   Supplemental Declaration of Tamir Zegman filed in support of Check Point’s Reply for the same

                                  12   reasons as above. [Dkt. Nos. 69, 75].
Northern District of California
 United States District Court




                                  13          Records attached to non-dispositive motions are not subject to the strong presumption of

                                  14   access. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006).

                                  15   Because the documents attached to non-dispositive motions “are often unrelated, or only

                                  16   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

                                  17   “good cause” standard of the Federal Rules of Civil Procedure Rule 26(c). Id. (internal quotation

                                  18   marks omitted). The “good cause” standard requires a “particularized showing” that “specific

                                  19   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  20   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (internal quotation marks omitted);

                                  21   see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples of

                                  22   articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476

                                  23   (9th Cir. 1992).

                                  24          I find that the parties have shown good cause to file the requested documents under seal

                                  25   and have narrowly tailored their requests to confidential information.

                                  26                                             CONCLUSION

                                  27          Check Point’s motion to strike is granted in part. Finjan must amend its infringement

                                  28   contentions as described in this Order and organize its claim charts around the underlying
                                                                                         17
                                   1   instrumentalities, rather than the products and bundles constituted by said instrumentalities.

                                   2   Finjan is also required to provide pinpoint source code citations that show the “where” and “how”

                                   3   each limitation of each asserted claim is found within each underlying instrumentality.

                                   4          Check Point’s motion to amend the claim construction schedule is granted and the dates

                                   5   are changed as described above.

                                   6          The parties’ motions to seal are granted.

                                   7          IT IS SO ORDERED.

                                   8   Dated: February 27, 2019

                                   9

                                  10
                                                                                                    William H. Orrick
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          18
